DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the notch of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason et al. (US Patent Number 10040377).
Regarding claim 1, Mason discloses a rotary top rod (112) mounted on a safety seat, the rotary top rod comprising: a top rod body rotatably mounted on the safety seat; a locking assembly comprising: a locking component (including 132); and a fastening component (including 136, 138 for instance); and an operating component (at least 134), wherein one of the locking component and the fastening component is mounted on the top rod body, the other one of the locking component and the fastening component is mounted on the safety seat (see figures), the locking component is engaged with the fastening component to fasten the top rod body to a predetermined position, the operating component is connected to the locking component, and the operating component is operated for driving the locking component so as to control engagement of the locking component and the fastening component (this is the general manner of operation).  
Regarding claim 2, Mason further discloses when the top rod body is disposed at the predetermined position, an end of the top rod body extends to an outer side of the safety seat to form a blocking portion protruding out of the safety seat (see Figure 4 for instance).  
Regarding claims 3 and 4, Mason further discloses an acute angle is formed between a straight line, which is formed by an end of the blocking portion and a rotation portion of the top rod body, and a bottom surface of a base of the safety seat (this is the general arrangement; see again at least Figure 4), wherein the end of the top rod body is bent upward to extend (it is viewed as such; see figures).
Regarding claims 5 and 6, Mason further discloses the top rod body comprises a rotation portion mounted on the safety seat, two rotating arms connected to the rotation portion and respectively disposed on both sides of the safety seat, and a blocking transverse arm respectively connected to an end of each of the two rotating arms, wherein the blocking portion is formed by the blocking transverse arm and the ends of the two rotating arms (see Figures 2, 8, etc. showing the generally U-shaped arrangement forming the two side arms connected to a blocking transverse arm), wherein the top rod body further comprises a mounting rod (at least portions of 122) connected to the rotating arm or the blocking transverse arm, and the locking component is mounted on the mounting rod.  
Regarding claims 9 and 10, Mason further discloses the locking component comprises a clamping part (of 132) and an elastic part (140), the clamping part is movably mounted on the top rod body or the safety seat and is engaged with the fastening component, the elastic part provides an elastic force for the clamping part to engage the clamping part with the fastening component in a locked position, the operating component is connected to the clamping part, and the operating component is operated to control disengagement between the clamping part and the fastening component, and wherein the clamping part is rotatably connected to the top rod body or the safety seat (this is the general arrangement).  
Regarding claims 11 and 12, Mason further discloses the fastening component is a fastening groove (at least at 138), and the locking component comprises a hook to be engaged with the fastening groove for a snap connection (it is viewed as such), wherein a roller engaged with the hook is rotatably mounted in the fastening groove, or an arc-shaped fixed edge or a fixed cylinder matched with the hook is fixedly mounted in the fastening groove (136 is a fixed cylinder as claimed).  
Regarding claim 14, Mason further discloses the operating component comprises a resilient push button (it is viewed as a button and would be resilient at least based on operation with the latch).  
Regarding claim 15, Mason further discloses the top rod body is detachably mounted on the safety seat and is rotatable relatively to the safety seat (it is rotatable and would at least be capable of detachment).
Regarding claim 16, Mason further discloses a safety seat, comprising a rotary top rod according to claim 1, and the safety seat is provided with a fastening member matched with the locking component for a snap connection (much as above; i.e. 132, 136, 138, etc. would form such a connection).  
Regarding claim 17, Mason further discloses the safety seat comprises a seat body (104) and a base (102) on which the seat body is mounted, and the rotary top rod is rotatably mounted on the base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason.  Mason discloses a device as claimed as explained above including the end of each of the rotating arms is inclined upward to form a bending part, wherein the mounting rod is mounted between the two rotating arms and the locking component or the fastening component is mounted at a middle or a side of the mounting rod (see figures), and wherein the safety seat or the top rod body on which the fastening component is mounted comprises a receiving groove (at 138 for instance) at a position where the locking component is engaged, and nearby elastic arm (169 and/or 172, which would be elastic based on their construction and arrangement) and notch formed at the elastic arm and receiving groove, but may not clearly disclose the specific shape (i.e. mounting rod connected and parallel as claimed) or arrangement (i.e. relative arm and groove positions) of components as claimed.  However, the general shapes claimed are known (see US 9365135 to Carpenter showing a rod and arms as claimed) and changes in shape and arrangement of components require only routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the components shaped and arranged as claimed based on normal variation to improve function, performance, and safety for various users.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/329195 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to provide the components arranged as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636